*540OPINION.
Lansdon:
This appeal presents two issues for our consideration: (1) Whether the Commissioner erroneously reduced the petitioner’s invested capital by the amount of Federal taxes accrued for the prior year, prorated for that part of the taxable year remaining after such taxes became due and payable, and (2) whether the petitioner may include in its statutory invested capital, as paid-in surplus, the alleged cash value of certain assets for which it exchanged its capital stock in the amount of $300,000, par value at date of its incorporation in 1841.
Our decision on the first issue is against the petitioner. Section 1207, Revenue Act of 1926; Appeal of Russel Wheel & Foundry Co., 3 B. T. A. 1168.
The second issue is largely one of fact. The petitioner asserts that the property which it received in 1841 in exchange for its stock of the par value of $300,000 had a cash value at that date in excess of the par value of such stock and asks that such excess cash value shall be included in the computation of its statutory invested capital for the taxable year. Section 326(a) provides, “That as used in this title ‘ invested capital ’ means * * * (2) Actual cash value of tangible property, other than cash, tona fide paid in for stock or shares, at the time of such payment, but in no case to exceed the par value of the original stock or shares specifically issued therefor, unless the actual cash value of such tangible property at the time paid in is shown to the satisfaction of the Commissioner to have been clearly and substantially in excess of such par value, in which case such excess shall be treated as paid-in surplus.”
The petitioner corporation is the successor of a partnership of closely related individuals which was formed in 1808. Participation in the partnership was measured by the ownership of units or shares of the nominal value of $1,500 each. Upon incorporation each partner received one share of stock for each unit of his interest in the partnership. During the period from 1808 to 1841, there were several sales of partnership units at prices ranging from $968.75 to $1,700. The transactions involving the highest and the lowest prices *541were in 1814, and in each case was between partners and outsiders. In 1829,16% units were sold to outsiders at $1,591.84. In 1840 there was an intra-partnership sale of 16% units at $1,500 per unit.
The balance sheet of the partnership at January 1, 1841, discloses net tangible assets in the amount of $367,492.84 after the deduction of $60,000 to be distributed to the partners at February 1 of that year. The balance sheets as of January' 1, 1836, 1838, and 1840, disclose net tangible asset balances in the respective amounts of $385,454.94, $415,264.14, and $395,421.47. The ancient documents in evidence disclose net operating profits of the partnership and the petitioner for the years 1839, 1840, 1841, and 1842, in the respective amounts of $30,553.35, $46,026.78, $52,487.15, and $53,487.05. The petitioner offers these figures to support its claim that the tangible assets paid in to the petitioner in 1841 had a value substantially in excess of the par value of the stock issued therefor. To our minds they merely indicate the apparent prosperity of the partnership and the petitioner about the date involved and have very slight probative value as to the question at issue. The evidence is taken from ancient documents that were properly identified as business records of the partnership and corporation, but was not confirmed or supported by proof of many essential facts. We know nothing of the methods of accounting that resulted in such figures. There may have been no deductions from income or asset values on account of depreciation. Deductions for expenses are unknown either as to nature or amount. We have no knowledge of the capital contributions of the various partners. Since the partnership had been very successful for about 30 years prior to the date of these statements, a considerable part of the net earnings may have resulted from good will used in the business.
In 1841 one Welcome Farnum owned a power site, a power plant, and a dam with a head of about 4% feet on the Blackstone Fiver one-fourth of a mile below the property of the petitioner. On August 16, 1841, the petitioner sold to Farnum, for $5,000, the right to raise his dam 7% inches. It is contended that if 7% inches of head in the Blackstone Fiver at that time and place was worth $5,000, the head of 28.25 feet owned and used by the petitioner had a value directly in proportion to that amount, or approximately $226,000. That a head of 28.25 feet of water has potential energy proportional to one of 7% inches is a physical fact that can not be controverted without disregarding the law of gravitation. That it has value in the same proportion depends on so many conditions that the physical fact, unsupported by other evidence, has little eviden-tiary weight. The Commissioner points out that there is no evidence that the petitioner parted with any water power in this trans*542action, and that, inasmuch as it owned the riparian lands between the two power plants, the payment may have been for overflow dam ages resulting from raising the lower dam. He insists that in any event the price that Farnum was willing to pay for inches of additional head at his power site for undisclosed purposes in connection with the operation of his property can not be regarded as a true measure for determining the value of the petitioner’s head of 28.25 feet some distance up stream. This is sound reasoning. We are of the opinion that the Farnum sale does not prove the value of the petitioner’s water privileges and rights in the amount for which it contends.
In further support of its contention the petitioner introduced and qualified a witness expert in the valuation of water privileges and rights. This witness, reasoning from the terms and conditions set forth in the deed to Farnum, was of the opinion that the power privileges in question had a value of $150,000 in 1841. He arrived at this conclusion by a mathematical computation resulting in a maximum value of $226,000, based on the $5,000 paid by Farnum for N/2 inches of head, and then decreased such result by making allowances for the possible relatively greater value of a small part than of the whole, and for such part of the payment as may have been consideration for flooding the riparian lands of the petitioner. This witness also testified that he had worked out the cost of installing and operating a theoretical steam plant in 1841 with horse power equal to that of the petitioner’s water-power plant, and that, by comparison of the theoretical steam plant with the petitioner’s water-power rights and privileges, he was of the opinion that the latter had a value of $145,858.80 at the date it was paid in to the corporation. Obviously such a computation involves many unknown factors and the result obtained can be no more than an approximation. We are without the facts required to confirm and verify this approximation. We do not know the unit of power cost in 1841 of either a steam or water-power plant on the Blaekstone River, at the time of the reorganization here involved. We do not know the relative cost of maintaining and operating such plants. If the alleged capital value is allowed, we do not know whether the power plant in question was operated at a saving as compared with a steam plant of equal capacity.
It appears from the testimony, and from the laws and decisions which wo have consulted that the petitioner’s water privileges and rights emerged from its ownership of land on both sides of the Blaekstone River, and of the riparian rights appertaining thereto. The Commissioner has accepted the petitioner’s valuation of its riparian lands as a factor of its invested capital. The petitioner *543has not proved that it received water power of tbe value alleged separable from other riparian rights in exchange for stock in 1841. Reviewed by the Board.

Judgment will be entered for the Commissioner.